DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-9 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    147
    1047
    media_image1.png
    Greyscale
(filing receipt dated 12/23/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, 5, 7, and 8 are objected to because of the following informalities:  
In claim 1, the first word of each of steps (b)-(d) should not be capitalized.  
In step (c) of claim 1, the phrases “alkali” (lines 1 and 4 of step c) and “alkali metal hydroxide” (lines 1 and 2 of step c) and the phrases “nitrile” (line 3 of step c) and “nitrile according to general formula (Ia) or (Ib)” (line 2 of step c) appear to be used interchangeably.  The latter notation in each instance should be used consistently throughout the claims otherwise uncertainty could be introduced into the claim. The phrase “total alkali amount” in line 2 of step (b) in claim 1 and in line 3 of claim 7 should also be amended to read “total alkali metal hydroxide amount” for the same reasons.  Furthermore, the phrase “nitrile according to general formula (Ia) or (Ib)” should not be shortened to “nitrile” as formulae (Ia) and (Ib) comprise multiple nitrile groups and there 
Additionally, line 3 of step (c) of claim 1 should be rewritten as follows: --wherein, if a total of 2.9 moles alkali metal hydroxide per mole of nitrile according to general formula (a) or (Ib) are employed by the end of step (c), then the--.
In claim 3, line 2-3 should be amended as follows: --wherein the nitrile according to formula (Ib) is selected from the racemic mixture, enantiomerically pure L-(Ib), and mixtures of enantiomers of (Ib) in which the L-isomer--.  See MPEP 2173.05(h).  Further, the Examiner notes that claim 3 does not require that the nitrile of formula (Ib) be used in the claimed process (by first reciting that the nitrile of formula (Ib) is provided in step (a) before further limiting the structure of formula (Ib), as both (Ia) or (Ib) can be used in the process), and only requires that if the nitrile of formula (Ib) is disclosed as being used in a prior art process, that the nitrile of formula (Ib) is further limited as recited by the claim.  
	In line 2 of claim 5, the word –the—should be inserted before the phrase “alkali metal hydroxide”.
	Claim 8 is introducing a new step into the claims, therefore the claim should using “further comprising” as opposed to “wherein” language.  For example, the claim could read “The process according to claim 1, further comprising an ammonia removal step between steps (b) and (d)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Step (d) of claim 1 recites “allowing further conversion”.  It is unclear what the metes and bounds of “conversion” are.  The preamble of the claim is directed toward the production of “a complexing agent”, but no structures or names are given, and steps (a)-(c) of the claim only appear to be directed toward the production of saponified alkali salt products of formula (Ia) and (Ib).  Are these the “complexing agents”?  If not, what “further conversion” is required until the complexing agents are obtained?  Based on the specification as filed, it appears as if the scope is intended to be limited to that of saponification and neutralization reactions (see claim 2). However it is improper to import limitations from the specification into the claims.  See MPEP 2111.01. However, if the limitations of claim 2 were incorporated into claim 1 this rejection would be obviated.
	Claim 5 recites that the alkali metal hydroxide is selected from potassium hydroxide and sodium hydroxide.  Both steps (b) and (c) of claim 1, from which claim 5 depends, recite the use of an alkali metal hydroxide.  Does the alkali metal hydroxide of claim 5 refer to the one used in step (b), step (c), or both?
Claim 2 is not included in the rejection because it cures the deficiency of claim 1.  
Claim Rejections - 35 USC § 112a-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  The preamble of claim 1 recites a process for manufacturing a complexing agent, but does not recite a structure or name for the complexing agent, claim 1 recite steps for the saponification of compounds of formula (Ia) and/or (Ib) to produce the corresponding hydrolysis products of the compounds of formula (Ia) and/or (Ib) and any relevant alkali salts thereof.  Step (d) then recites a step of “allowing further conversion” to produce the unnamed complexing agents.  While the Applicant is clearly in possession of a process for producing complexing agents comprising hydrolysis products (and alkali salts thereof) of compounds (Ia) and/or (Ib) using saponification and neutralization steps (see claim 2 and the specification as filed), it is not clear that the Applicant is in possession of a process wherein the product of step (c) can be further converted using any possible sequence of reaction steps to produce any possible complexing agent. 
The product mixture at the end of step (c) can contain amides, carboxylic acids and alkali salts thereof, and each of these products can be subjected to a plethora of other conceivable reactions to produce any number of products.  How is the skilled artisan to know i) which types of possible products can be used as complexing agents and ii) what types of possible reactions fall under the “further conversion” of instant step (d) to produce these agents?  For example, what if one of the carboxylic acid products fully hydrolyzed products of formula (Ia) and/or (Ib) was further esterified to produce the corresponding esters?  Would esterification be considered to fall within the scope of “further conversion” and would the ester products have enough chelating ability to be considered as complexing agents?  This rejection would be overcome by including the limitations of claim 2 into claim 1.  Claims 3-9 are rejected for depending from claim 1 and failing to limit the conversion step to those recited in claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0194873 (‘873, published on 8/14/2008) in view of US 5543566 (‘566, published on 8/6/1996).
Applicant Claims

    PNG
    media_image2.png
    469
    965
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    156
    980
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    318
    990
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘873 discloses a method for producing methylglycine-N,N-diethanoic acid (MGDA)-trialkalimetal salts with a low by-product content (see whole document).  With particular regard to claims 1, 5, and 7, ‘873 teaches a process [0007-0013 and claims] wherein methylglycinediacetonitrile (MGDN; a compound of instant formula (Ib) wherein M is H) is hydrolyzed/saponified with aqueous alkali (preferably aqueous NaOH or 3.  The Examiner notes that the limitation “mole of nitrile according to general formula (Ia) or (Ib)” has been interpreted to refer to the total moles of the compound of formula (Ia)/(Ib) and not the total moles of nitrile moieties within the compound of formula (Ia)/(Ib).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 5, and 7, ‘873 does not explicitly teach the stepwise addition of the alkali metal hydroxide of instant steps (b) and (c) to provide an intermediate hydrolysis solution at a pH of from 9.5 to 11.5 and then adding the balance of the alkali metal hydroxide to bring the total moles of alkali metal hydroxide:nitrile according to general formula (Ib) to between 2.9:1 to 3:1 and then “allowing further conversion” (see 35 USC 112b section above) to provide a final complexing agent.  With respect to the stepwise addition of the base over two steps, the Examiner firstly notes that the molar ratio of MGDN:total amount of alkali metal hydroxide added in ‘873 overlaps with the final range instantly claimed (1:2.9 to 1:3.15; see MPEP 2144.05).  Further, [0014] of ‘873 teaches that the aqueous alkali solution may be initially charged 
‘873 appears to be totally silent regarding the pH of the hydrolysis, however, given the strongly basic environment of the hydrolysis, the skilled artisan would expect that the pH during the hydrolysis reaction is basic, especially before the reaction is complete.  Further, ‘566 is cited to teach that analogous hydrolysis reactions are carried out within the pH range instantly claimed. ‘566 teaches a process for preparing amino-polycarboxylic acids or salts thereof (see whole document).  With particular regard to claims 1, 5, and 7, ‘566 teaches (see col. 4, lines 24-67) that mono- or di-cyanomethyl aspartic acid (analogous to compounds of instant formula (Ib) wherein the methyl group is replaced by a –CH2COOM group, and optionally containing only one –CH2CN group) is hydrolyzed to the corresponding aspartic acid N-monoacetic acid and/or aspartic acid N,N-diacetic acid using an excess of alkali (including alkali metal hydroxides) at a pH in the range of 7 to 13, preferably 8 to 12, which overlaps with the instantly claimed range (see MPEP 2144.05).  Also see example 1, wherein a total of 1 mole of L-aspartic acid (wherein the molecular weight of L-aspartic acid is 133.1 g/mol) is charged to the reaction in addition to 3.4 mol NaOH {[ (175g+94.2g+15g)*.48 ] g NaOH * [1 mole NaOH/40 g]  = 3.4 mol } over two steps.  The aspartic acid (the limiting reagent) is 
	The combination of ‘873 and ‘566 appears to provide motivation to carry out the instantly claimed hydrolysis using the instantly claimed alkali metal hydroxide:(Ib) molar ratio and under a basic pH (wherein the pH of instant step (c) would be expected to remain in the basic pH range as more base is being added).  Also see MPEP 2144.05 regarding overlapping ranges.  Therefore, absent any evidence that the instantly claimed order of addition steps provide unexpected advantages or results over the prior art processes, the combination of ‘873 and ‘566 appears to render the instantly claimed process prima facie obvious.  Also see MPEP 2144.04(IV)(C).
	With respect to claim 2, ‘873 teaches the full hydrolysis/saponification of MGDN to produce the trialkali salt of MGDA (see claim 1 and examples 1-2).
	With respect to claim 3, ‘873 does not explicitly teach the optical purity of the MGDN being hydrolyzed, which usually indicates to the skilled artisan that a racemic mixture is being utilized (see examples 1-2).  Further, it would have been prima facie obvious to employ MGDN of any optical purity to the hydrolysis reaction as MGDA-M3 of any optical purity would be expected to fulfill the intended use of the compound as a chelating/complexing agent [0002] absent any evidence to the contrary.
	With respect to claims 4 and 6, ‘873 teaches that the hydrolysis can take place over a series of different reaction temperatures, where said ranges overlap with the instantly claimed ranges (see steps (b)-(e) in claims and [0007-0017]).  Also see MPEP 2144.05.
claim 8, step (f) of ‘873 (claims, [0013, 0018]) teaches that ammonia is removed from any of the hydrolysis solutions in steps (c-e) (which correspond to the instantly claimed hydrolysis steps).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘873 and ‘566 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the hydrolysis reaction as a basic pH because, firstly the skilled artisan would expect that the pH during the hydrolysis reaction of ‘873 is basic, especially before the reaction is complete.  Further, ‘566 is cited to teach that analogous hydrolysis reactions are carried out within the pH range instantly claimed using an excess of an alkali hydroxide base.  Also see MPEP 2143 B.  Additionally, absent any evidence to the contrary, it is not inventive to modify the order of addition of reagents of a known reaction, especially as in the instant case ‘873 teaches adding the same total amount of alkali metal hydroxide as that instantly claimed to the hydrolysis reaction.  See MPEP 2144.04(IV)(C).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0194873 (‘873, published on 8/14/2008) in view of US 5543566 (‘566, published on 8/6/1996), as applied to claims 1-8, and further in view of US 2012/0071381 (‘381, published on 3/22/2012, of record in the IDS filed on 12/23/2019).
Applicant Claims

    PNG
    media_image5.png
    157
    999
    media_image5.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	The combination of ‘873 and ‘566 teach the limitations of claims 1-8 as discussed above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Neither of ‘873 nor ‘566 explicitly teach nor suggest that the MGDA-X3 (wherein X is an alkali metal) produced in ‘873 can be spray dried or granulated.  This deficiency is cured through the teachings of ‘381.  ‘381 teaches a process for spray-drying one or more glycine-N,N-diacetic acid derivatives to produce products suitable as complexing agents for cleaning compositions (see abstract, claims, and [0001-0010]).  The alkali metal salts of MGDA are indicated as being particularly preferable in [0040 and 0053-0059].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘873, ‘566, and ‘381 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to spray dry the MGDA-X3 product obtained using the combined process of ‘873 and ‘566 because ‘381 teaches doing so produces products suitable for use as complexing agents in cleaning compositions.  Also see MPEP 2143B.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622